Exhibit 10.2

 

CELLSTAR CORPORATION

RESTRICTED STOCK AWARD AGREEMENT AND TANDEM GRANT OF

STOCK APPRECIATION RIGHTS

 

1. Award of Restricted Stock and Grant of Stock Appreciation Rights. Pursuant to
the CellStar Corporation 2003 Long-Term Incentive Plan (the “Plan”), CellStar
Corporation, a Delaware corporation (the “Company”), hereby grants to

 

Robert A. Kaiser

(the “Participant”)

 

an award of Restricted Stock under the Plan (the “Restricted Stock Award”) for
142,025 shares of Common Stock of the Company (the “Awarded Shares”) and, in
tandem with such Restricted Stock Award, Stock Appreciation Rights relating to
the Awarded Shares (the “Stock Appreciation Rights” or “SARs”, and such SARs
along with the Restricted Stock Award shall be referred to herein as the
“Award”), all upon and subject to the terms and conditions set forth in this
Award Agreement (the “Agreement”). The Participant will pay no purchase price
for the Restricted Stock or the SARs granted hereunder.

 

2. Date of Grant. The Date of Grant of the Award is May 2, 2005.

 

3. Subject to Plan. The Award and this Agreement are subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. Except as
otherwise provided herein, the capitalized terms used herein that are defined in
the Plan shall have the same meanings assigned to them in the Plan. The Award is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.

 

4. Vesting.

 

a. Restricted Stock. Except as specifically provided in this Agreement and
subject to certain restrictions and conditions set forth in the Plan, the
Awarded Shares shall vest as follows:

 

i. 47,342 shares shall vest on the first anniversary of the Date of Grant,
provided the Participant is employed by the Company or a Subsidiary on that
date.

 

ii. An additional 47,342 shares shall vest on the second anniversary of the Date
of Grant, provided the Participant is employed by the Company or a Subsidiary on
that date.

 

iii. An additional 47,341 shares shall vest on the third anniversary of the Date
of Grant, provided the Participant is employed by the Company or a Subsidiary on
that date.

 

Notwithstanding the foregoing, all of the unvested Awarded Shares shall vest as
of, and in the event of, the occurrence of any of the following events: (i) the
Participant’s death; (ii) the Participant’s Termination of Service as a result
of his or her Total and Permanent Disability; (iii)



--------------------------------------------------------------------------------

the Participant’s Termination of Service by the Company or a Subsidiary without
Cause (as defined below); or (iv) a Change of Control.

 

b. Stock Appreciation Rights. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
SARs shall vest and available for exercise as of, and in the event of, the
occurrence of any of the following events, provided that such events must occur
on or before 5 p.m. on December 31, 2005: (i) the Participant’s death; (ii) the
Participant’s Termination of Service as a result of his or her Total and
Permanent Disability; (iii) Participant’s Termination of Service by the Company
or a Subsidiary without Cause (as defined below); or (iv) a Change of Control.

 

For purposes of this Section 4, “Cause” shall mean the occurrence of any of the
events for which the Participant’s employment may be terminated for cause as
described in Section 1.5(b) in that certain amended and restated employment
agreement (the “Employment Agreement”) by and among the Company, CellStar, Ltd.,
a Texas limited partnership, and the Participant, effective as of May 1, 2004.

 

For purposes of this Section 4, a “Change of Control” shall be deemed to have
occurred upon the occurrence of any of the change of control events described in
Section 1.7(a) in the Employment Agreement. The foregoing notwithstanding, in
the event it is determined that the definition of Change of Control as described
herein would result in a violation of Section 409A of the Code, and as a result
this Award (or portion thereof) would be subject to the taxes described in
Section 409A(a)(1) of the Code, then, (i) in lieu of the definition of Change of
Control specified herein and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of Change of Control
for purposes of this Award shall be the definition provided for under
Section 409A of the Code and the regulations or other guidance issued
thereunder.

 

5. Term; Forfeiture.

 

a. Restricted Stock. If the Awarded Shares have not become 100% vested in
accordance with Section 4.a., all unvested Awarded Shares shall be forfeited at
5 p.m. on the date of the Participant’s Termination of Service. In addition, the
Participant shall immediately forfeit vested Awarded Shares to the extent the
Participant exercises or has exercised the SARs for cash. Upon any forfeiture,
all rights of the Participant with respect to the forfeited Awarded Shares shall
cease and terminate, without any further obligation on the part of the Company.

 

b. Stock Appreciation Rights. If the SARs have not become 100% vested in
accordance with Section 4.b., the unvested SARs shall be forfeited on the
earliest to occur of: (i) 5 p.m. on December 31, 2005, (ii) 5 p.m. on the date
of the Participant’s Termination of Service by the Company or a Subsidiary for
Cause, or (iii) 5 p.m. on the date of the Participant’s voluntary Termination of
Service other than for Total and Permanent Disability. In addition, any vested
SARs that have not been exercised shall be forfeited at 5 p.m. on December 31,
2005. Upon any forfeiture, all rights of the Participant with respect to the
forfeited SARs shall cease and terminate, without any further obligation on the
part of the Company.

 

6. Exercise of SARs and Related Matters.

 

a. Method of Exercise. The Participant may exercise vested SARs at any time
prior to the termination of the SARs in accordance with Section 5.b. above by
the delivery of written notice to the Committee setting forth the number of
vested SARs which are to be exercised and the date of exercise thereof (the
“Exercise Date”) which shall be a date not less than three (3) business days
after giving such notice, unless an earlier date and time shall have been
mutually

 

2



--------------------------------------------------------------------------------

agreed upon. On the Exercise Date, the Participant shall receive from the
Company in exchange for the exercised SARs a cash payment in an amount equal to
the Fair Market Value as of the Exercise Date of a share of Common Stock,
multiplied by the total number of SARs being surrendered pursuant to the SARs’
exercise. In no event shall such delivery of cash to the Participant occur later
than March 15, 2006.

 

b. No Fractional Shares. SARs may be exercised only with respect to full shares,
and no cash payment with respect to a fractional share of stock shall be paid.

 

c. Who May Exercise. Subject to the terms and conditions set forth in Sections
4.b. and 5.b. above, during the lifetime of the Participant, SARs may only be
exercised by the Participant or his guardian or legal representative. If the
Participant dies prior to the dates specified in Section 5.b. above without
having exercised all of his or her then-vested SARs, the following persons may
exercise the exercisable portion of the SARs on behalf of the Participant at any
time prior to the earliest of the dates specified in Section 5.b. hereof: the
personal representative of his or her estate or any person who acquired the
right to exercise the SARs by bequest or inheritance or by reason of the death
of the Participant; provided that the SARs shall remain subject to the other
terms of this Agreement, the Plan and all applicable laws, rules, and
regulations.

 

d. No Rights as Shareholder. The Participant will have no rights as a
shareholder of the Company with respect to any SARs.

 

e. Adjustment of Number of Shares and Related Matters. The number of shares of
Common Stock covered by the SARs shall be subject to adjustment in accordance
with Articles 13—15 of the Plan and Section 19 below.

 

7. Restricted Stock and Related Matters.

 

a. Voting. The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement or a proxy is granted pursuant to Section 7.d. below; provided,
however, that this Section 7.a. shall not create any voting right where the
holders of such Awarded Shares otherwise have no such right.

 

b. Legend. The following legend shall be placed on all certificates representing
Awarded Shares (in addition to any legend required under applicable state
securities laws):

 

On the face of the certificate:

 

“TRANSFER OF THIS STOCK IS RESTRICTED IN ACCORDANCE WITH CONDITIONS PRINTED ON
THE REVERSE OF THIS CERTIFICATE.”

 

On the reverse:

 

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN CELLSTAR CORPORATION 2003
LONG-TERM INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY IN

 

3



--------------------------------------------------------------------------------

CARROLTON, TEXAS. NO TRANSFER OR PLEDGE OF THE SHARES EVIDENCED HEREBY MAY BE
MADE EXCEPT IN ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF SAID PLAN. BY
ACCEPTANCE OF THIS CERTIFICATE, ANY HOLDER, TRANSFEREE OR PLEDGEE HEREOF AGREES
TO BE BOUND BY ALL OF THE PROVISIONS OF SAID PLAN.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE
HOLDER FOR INVESTMENT AND NOT FOR RESALE, TRANSFER OR DISTRIBUTION, HAVE BEEN
ISSUED PURSUANT TO EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE
STATE AND FEDERAL SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED OTHER THAN PURSUANT TO EFFECTIVE REGISTRATION UNDER SUCH LAWS, OR IN
TRANSACTIONS OTHERWISE IN COMPLIANCE WITH SUCH LAWS, AND UPON EVIDENCE
SATISFACTORY TO THE COMPANY OF COMPLIANCE WITH SUCH LAWS, AS TO WHICH THE
COMPANY MAY RELY UPON AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY.”

 

c. Proxies. Participant may not grant a proxy to any person, other than a
revocable proxy not to exceed thirty (30) days in duration granted to another
stockholder for the sole purpose of voting for directors of the Company.

 

8. Non-Assignability and Restrictions on Transfer. The Award granted under this
Agreement, and any interest in or right associated with such Award, are not
assignable or transferable by the Participant except by will or by the laws of
descent and distribution, and with respect to any Awarded Shares, until such
Awarded Shares are vested in accordance with Section 4.a. and not subject to
forfeiture in accordance with Section 5.a.

 

9. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

10. Investment Representation. Unless the Common Stock is issued to him or her
in a transaction registered under applicable federal and state securities laws,
by his or her execution hereof, the Participant represents and warrants to the
Company the following:

 

a. The Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Awarded Shares.

 

b. The Participant is acquiring these Awarded Shares for investment for the
Participant’s own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act.

 

4



--------------------------------------------------------------------------------

c. The Participant acknowledges and understands that the Awarded Shares
constitute “restricted securities” under the Securities Act and must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Participant further
acknowledges and understands that the Company is under no obligation to register
the Awarded Shares. The Participant understands that the certificate evidencing
the Awarded Shares will be imprinted with a legend set forth in Section 7.b.,
which prohibits the transfer of the Awarded Shares unless they are registered or
such registration is not required in the opinion of counsel satisfactory to the
Company.

 

d. The Participant is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions. Rule 701 provides that if the issuer qualifies under Rule
701 at the time of issuance of the securities to the Participant, such issuance
will be exempt from registration under the Securities Act. In the event the
Company qualifies under Rule 701 and the Company later becomes subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), ninety (90) days thereafter the
securities exempt under Rule 701 may be resold, subject to the satisfaction of
certain of the conditions specified by Rule 144, including among other things:
(i) the sale being made through a broker in an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as said term is
defined under the Exchange Act) and (ii) in the case of an affiliate, the
availability of certain public information about the Company, and the amount of
securities being sold during any three (3) month period not exceeding the
limitations specified therein, if applicable.

 

e. In the event that the Company does not qualify under Rule 701 at the time of
issuance of the securities to the Participant, then the securities may be resold
in certain limited circumstances subject to the provisions of Rule 144, which
requires among other things: (i) the availability of certain public information
about the Company, (ii) the resale occurring not less than one year after the
party has purchased, and made full payment for, within the meaning of Rule 144,
the securities to be sold and (iii) in the case of an affiliate, or of a
non-affiliate who has held the securities less than two years, the sale being
made through a broker in an unsolicited “broker’s transaction” or in
transactions directly with a market maker (as said term is defined under the
Exchange Act) and the amount of securities being sold during any three month
period not exceeding the specified limitations stated therein, if applicable.

 

11. Representations, Etc. Each spouse individually is bound by, and such
spouse’s interest, if any, in any Awarded Shares is subject to, the terms of
this Agreement. Nothing in this Agreement shall create a community property
interest where none otherwise exists.

 

12. Simultaneous Death. If the Participant and his or her spouse both suffer a
common accident or casualty which results in their respective deaths within
sixty (60) days of each other, it shall be conclusively presumed, for the
purpose of this Agreement, that the Participant died first and the spouse died
thereafter.

 

13. Participant’s Acknowledgments. The Participant acknowledges receipt of a
copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Award
subject to all the terms and provisions thereof. The Participant

 

5



--------------------------------------------------------------------------------

hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.

 

14. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

15. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

16. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

17. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

 

18. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. With respect to the Restricted Stock
Award, no person or entity shall be permitted to acquire any Awarded Shares
without first executing and delivering an agreement in the form satisfactory to
the Company making such person or entity subject to the restrictions on transfer
contained in Section 8 hereof.

 

19. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
the terms of this Agreement without the Participant’s consent or signature if
the Company determines, in its sole discretion, that such change or modification
is necessary for purposes of compliance with or exemption from the requirements
of Section 409A of the Code or any regulations or other guidance issued
thereunder. Notwithstanding the preceding sentence, the Company may amend the
Plan or revoke the SARs to the extent permitted by the Plan.

 

20. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

6



--------------------------------------------------------------------------------

21. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

22. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:

 

       CellStar Corporation

       1730 Briercroft Court

       Carrollton, Texas 75006

       Attn: Secretary

       Facsimile: (972) 466-5030

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

 

23. Tax Consequences. The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. Upon the lapse of restrictions on Awarded
Shares or the exercise of SARs, the Company shall withhold the minimum amount
sufficient to satisfy federal, state and local taxes (including the
Participant’s employment tax obligations) that are required to be withheld with
respect to such transaction. Such taxes required to be withheld shall be
satisfied either: (i) in the case of SARs, through retention by the Company of
cash equal to the amount of the additional withholding requested; or (ii) in the
case of Awarded Shares, if applicable, through retention by the Company of a
number of shares of Common Stock having a Fair Market Value equal to the amount
necessary to satisfy such required withholding, provided that the Participant
shall take any and all actions deemed necessary by the Committee to enable such
retention. If such withholding would result in a fractional share of Common
Stock being payable to the Participant, such fractional share shall be withheld
as additional withholding, or at the option of the Company, paid in cash to the
Participant. The foregoing notwithstanding, the Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of the transactions contemplated by
this Agreement. If subsequent to the Company’s withholding, as described above,
the Company determines that additional taxes must be withheld to satisfy the
above withholding requirements, to the extent the Company determines that such
additional taxes must be withheld, the Company or, if applicable, any Subsidiary
(for purposes of this Section 23, the term “Company” shall be deemed to include
any applicable Subsidiary), shall have the right to require the Participant to
pay the Company the amount of any such additional taxes that the Company is
required to withhold in connection with the Participant’s income arising with
respect to this Award. Such payments shall be required to be made when requested
by the Company and may be made in cash or, to the extent permitted by the
Committee, through the delivery of shares of Common Stock owned by the
Participant, which shares have an aggregate Fair Market Value equal to the
required additional withholding amount, or any combination thereof.

 

7



--------------------------------------------------------------------------------

With respect to the Restricted Stock Award, the Participant understands that
Section 83 of the Code taxes as ordinary income the difference between the
amount paid for the shares and the fair market value of the shares as of the
date any restrictions on the shares lapse. In the event the Company has
registered under the Exchange Act, “restriction” with respect to officers,
directors and ten percent (10%) stockholders also means the period after the
purchase of the shares during which such officers, directors and ten percent
(10%) stockholders could be subject to suit under Section 16(b) of the Exchange
Act. The Participant understands that the Participant may elect to be taxed at
the time the Awarded Shares are granted rather than when the restrictions expire
pursuant to Section 4 by filing an election under Section 83(b) of the Code with
the Internal Revenue Service within thirty (30) days from the date of purchase.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY,
AND NOT THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.

 

24. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE,
NONEMPLOYEE DIRECTOR OR ADVISOR FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PARTICIPANT AS AN EMPLOYEE, NONEMPLOYEE DIRECTOR OR ADVISOR AT ANY
TIME, WITH OR WITHOUT CAUSE.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 2 hereof.

 

CELLSTAR CORPORATION By:  

/s/ Elaine Flud Rodriguez

Its:

 

Senior Vice President

 

 

Attest:

/s/ Elaine Flud Rodrguez

Elaine Flud Rodriguez, Secretary

 

 

 

PARTICIPANT By:  

/s/ Robert A. Kaiser

Participant’s Address for Notices:

5016 Silver Lake

Plano, Texas 75093

 

9